 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 1 of 29 PageID #: 1707



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

JIMMIE C. GARDNER,

           Plaintiff,

v.                                    Civil Action No. 2:17-cv-03934

KANAWHA COUNTY COMMISSION;
and KANAWHA COUNTY PROSECUTING
ATTORNEY, in his official
capacity;

           Defendants.

                     MEMORANDUM OPINION AND ORDER


           Pending is defendants Kanawha County Commission

(“County Commission”) and Kanawha County Prosecuting Attorney’s

(“Prosecuting Attorney”) motion for summary judgment, filed

September 8, 2020.     ECF No. 100.



                             I.   Background


           Much of the factual background of this action has been

stated in the court’s August 28, 2019 memorandum opinion and

order on several motions to dismiss.        See Gardner v. Kanawha

Cnty., No. 2:17-cv-03934, 2019 WL 4072712 (S.D. W. Va. Aug. 28,

2019) (ECF No. 57).     The court recites the following points

pertinent to the pending motion.
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 2 of 29 PageID #: 1708



             On May 16, 1987, an individual beat and raped Wilma

Galati and beat her mother, Bethel Ferrell, after breaking into

their Kanawha City home.      See Gardner v. Ballard, 172 F. Supp.

3d 925, 930, 930 n. 6 (S.D. W. Va. 2016).         On July 24, 1987,

Lillian Ruckman was similarly attacked and raped in her Kanawha

City home.    Id.


             In May 1989, plaintiff Jimmie C. Gardner was indicted

in the Circuit Court of Kanawha County on various counts

relating to the 1987 assaults of these women.          ECF No. 18-1, at

49-54; ECF No. 57, at 3.      On February 1, 1990, a jury convicted

him of sexual assault, robbery, and burglary by breaking and

entering, all of which related to the May 16, 1987 attack on

Galati.   See ECF No. 18-1, at 49-54; ECF No. 103-1.          Gardner was

also convicted of felony assault for the attack of Ferrell.            See

ECF No. 18-1, at 49-54; ECF No. 103-1.        He was acquitted of the

charges relating to the Ruckman assault.         See ECF No. 18-1, at

49-54; ECF No. 103-1.     The court sentenced Gardner on March 5,

1990 to a term of up to 110 years’ incarceration.           ECF No. 103-

1.


             Key evidence adduced at trial included the testimony

of witness Fred Zain, the former head of the Serology Division

at the West Virginia State Police Crime Laboratory.           Zain had

performed forensic reports relating to the two assaults at issue



                                     2
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 3 of 29 PageID #: 1709



in Gardner’s trial, one of which identified seminal fluid

samples taken from Galati as belonging to an individual with ABO

Type O blood.    Ballard, 172 F. Supp. 3d at 932.         A separate

forensic report from Zain concluded that the blood type of a

different suspect, Gary Hatchett, contained ABO Type O blood and

was consistent with the Galati samples.         Id.   A forensic report

relating to Gardner himself, however, revealed that he had ABO

Type A blood.    Id.


           Contrary to those reports, Zain testified on direct

examination that with regard to the Galati case, “there’s really

no blood typings as far as the ABO” and that the ABO blood type

from the Galati sample was “certainly not showing up.”            ECF No.

100-6, at 5-6.    He concluded that “[f]rom the standpoint of Ms.

Galati, I really have an insufficient amount of information to

really form a true scientific opinion.”         Id. at 6.    On cross-

examination, Zain indicated that blood typings did show up in

the Galati samples but that there was no way of knowing whether

they derived from seminal or vaginal fluid.           Id. at 12-13.    He

then stated that he could not exclude Gardner from consideration

as the perpetrator of the assault.        Id. at 13.     Zain also

testified, however, that he found “an adequate amount of seminal

fluid” in the Galati sample to conclude that Gary Hatchett’s




                                     3
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 4 of 29 PageID #: 1710



genetic markers were consistent with those of the sample.            Id.

at 14; Ballard, 172 F. Supp. 3d at 935.


            Several years after Gardner’s conviction, the Supreme

Court of Appeals of West Virginia issued In re: W. Va. State

Police Crime Lab., 438 S.E.2d 501 (W. Va. 1993) (“Zain I”),

following an investigation into Zain’s practices at the serology

lab.   In a unanimous opinion by Justice Thomas B. Miller, the

Supreme Court first noted:


       This case is an extraordinary proceeding arising from
       a petition filed with this Court on June 2, 1993, by
       William C. Forbes, Prosecuting Attorney for Kanawha
       County, requesting the appointment of a circuit judge
       to conduct an investigation into whether habeas corpus
       relief should be granted to prisoners whose
       convictions were obtained through the willful false
       testimony of Fred S. Zain, a former serologist with
       the Division of Public Safety. On June 3, 1993, in
       response to the petition, we entered an order
       appointing the Honorable James O. Holliday, a retired
       circuit judge, to supervise an investigation of the
       Serology Division at the West Virginia State Police
       Crime Laboratory. On November 4, 1993, after an
       extensive, five-month investigation, Judge Holliday
       filed his report with this Court, a copy of which is
       attached as an Appendix to this opinion.

Id. at 502-03.


            After reviewing Judge Holliday’s report, the court

found that Zain had a “long history of falsifying evidence in

criminal prosecutions” and that his “pattern and practice of

misconduct completely undermined the validity and reliability of

any forensic work he performed or reported . . . .”           Id. at


                                     4
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 5 of 29 PageID #: 1711



503-04.   The court agreed with Judge Holliday that “as a matter

of law, any testimonial or documentary evidence offered by Zain

at any time in any criminal prosecution should be deemed

invalid, unreliable, and inadmissible in determining whether to

award a new trial in any subsequent habeas corpus proceeding”

brought by a defendant who was convicted after Zain offered

testimony at trial.      Id. at 506.       The court adopted Judge

Holliday’s report, appended it to its opinion, and ordered its

immediate implementation.      Id. at 508.


           Gardner accordingly sought habeas relief in the

Circuit Court of Kanawha County, which “avoided a final ruling

on the merits, despite being ordered to conduct a full

evidentiary hearing multiple times by the [Supreme Court of

Appeals of West Virginia].”      Ballard, 172 F. Supp. 3d at 928.

After years of inaction by the circuit judge assigned to the

case, he filed a 28 U.S.C. § 2254 petition for a writ of habeas

corpus in 2012.    Id.    United States District Judge Joseph R.

Goodwin issued a writ on March 25, 2016, concluding that the

State had violated his due process rights by obtaining a

conviction based upon false testimony from Zain.          See id. at

935-36.   With regard to the falsity of Zain’s testimony, Judge

Goodwin specifically found that:




                                       5
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 6 of 29 PageID #: 1712



     Zain’s testimony that he was not sure whether the
     results from the Galati sample were from semen or
     vaginal fluid directly contradicted his June 11, 1987
     lab report, which stated that the blood typing was
     performed on the “seminal fluid identified on the
     vaginal swab.” Zain further stated that, based upon
     an inadequate amount of seminal fluid in the Galati
     sample, he could reach no conclusions about Gardner’s
     involvement with Galati’s rape, even though he had
     made such a conclusion regarding Gary Hatchett using
     the same findings.

Id. at 935.   Judge Goodwin ordered that Gardner be retried or

released within 60 days, and the Prosecuting Attorney ultimately

dropped the case.    Id. at 941; see also ECF No. 1, at 80-84.


           Gardner filed the instant action on September 6, 2017,

seeking relief against various defendants for their roles in his

investigation and trial.      ECF No. 1.    The Prosecuting Attorney

and the County Commission are the only remaining defendants, and

only 42 U.S.C. § 1983 claims for violations of Gardner’s due

process rights under Brady v. Maryland, 373 U.S. 83 (1963), and

Giglio v. United States, 405 U.S. 150 (1972), remain.           See ECF

No. 57, at 63-64 (August 28, 2019 Memorandum Opinion and Order

dismissing all other claims except those alleged against

defendant Charleston Police Department, which was dismissed as a

defendant on March 28, 2019 (ECF No. 54)).


           The parties have offered several pieces of evidence

relevant to the present analysis.        The defendants offer the

affidavits of individuals who served as Kanawha County



                                     6
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 7 of 29 PageID #: 1713



prosecutors at the time of Gardner’s trial.         First, they provide

the affidavit of William C. Forbes, who served as the elected

Prosecuting Attorney from 1989 to 2000.         ECF No. 100-1.     Forbes

avers that he advised Assistant Prosecuting Attorneys of their

duties regarding disclosure of exculpatory and impeachment

evidence under Brady and Giglio.         Id. at ¶¶ 6-9.   He states that

he ensured compliance with Brady and Giglio disclosure

requirements and that he did not have or imply a policy of

withholding such evidence.      Id. at ¶ 11.     Forbes also asserts

that although he is aware that Assistant Prosecuting Attorney

Reagan Whitmyer called Zain at Gardner’s trial, he “was not

aware of any complaints, concerns, or objections to the

reliability, credential[s,] or qualifications of Fred Zain”

prior to or during the trial.       Id. at ¶¶ 13, 16-17.


           Forbes indicates that he was initially “advised” that

he should “ask about Fred Zain” in 1992, well over two years

after the trial.    Id. at ¶ 18.     He states that he accordingly

inquired into “any irregularities, inconsistencies, or concerns

regarding” Zain’s work.      Id. at ¶ 19.    The defendants have

tendered Forbes’ November 6, 1992 letter to Jack Buckalew,

then-Superintendent of the West Virginia State Police, in which

Forbes stated:




                                     7
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 8 of 29 PageID #: 1714



     Obviously, I am concerned about the integrity of Fred
     [Zain’s] testimony in cases in which we obtained
     convictions . . . . In order for me to protect the
     integrity of our cases, it is necessary that I know
     the specifics of [Zain’s] misconduct. I do not want
     to be a part of any violation of the civil rights of
     any defendant. I do not want any misconduct on
     anyone’s part to cause an innocent person to be
     convicted of a crime, nor do I want to deny any
     defendant (innocent or guilty) a fair trial.

ECF No. 100-2, at 4.     Buckalew responded on November 10, 1992

that the State Police had conducted a review of Zain’s files and

that no further action “with respect to any of Zain’s cases” was

necessary.    Id. at 5; ECF No. 100-1, at ¶ 20.


             However, Forbes avers, T.L. Kirk, who soon replaced

Buckalew as Superintendent, requested that Forbes himself take

further investigative action in April of 1993.          ECF No. 100-1,

at ¶ 21.   Forbes then filed a petition on June 2, 1993, in the

Supreme Court of Appeals of West Virginia, requesting the

appointment of a circuit judge to investigate Zain’s conduct,

which ultimately culminated in Zain I.        Id. at ¶¶ 22-23; see

also Zain I, 438 S.E.2d at 502-03.


             Forbes continues that during his tenure as the

Prosecuting Attorney, the County Commission “was not involved,

directly or indirectly, in any activity of criminal prosecution

. . . conducted by the Office of the Kanawha County Prosecuting

Attorney” and that the County Commission “was not involved in

any case handling decisions such as the production of evidence,


                                     8
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 9 of 29 PageID #: 1715



motion practice, or the evaluation of evidence in any criminal

prosecution . . . .”     Id. at ¶¶ 26-27.       Forbes avers that the

County Commission “was not involved in the selection of,

retention of, evaluation of, or strategy pertaining to witnesses

in any criminal prosecution” and that the County Commission’s

only involvement with the Prosecuting Attorney concerned

“funding or other budgetary concerns.”        Id. at ¶¶ 28, 31.


             The defendants also offer the affidavits of Reagan E.

Whitmyer and John J. Frail, the Assistant Prosecuting Attorneys

who served as trial counsel in Gardner’s case and called Zain as

a witness.    ECF No. 100-3, at ¶¶ 3, 12, 14; ECF No. 105-2, at ¶¶

3, 15.   These prosecutors affirm that Forbes advised them of

disclosure duties under Brady and Giglio, they were required to

make appropriate disclosures, they were not aware of any policy

of withholding of Brady and Giglio materials, and they complied

with their duties generally and in Gardner’s case.           ECF No. 100-

3 at ¶¶ 6-11, 13; ECF No. 105-2, at 6-11, 13.          They also state

that they were unaware of “complaints, concerns, or objections

to the reliability, credential[s,] or qualifications of Fred

Zain” prior to or during Gardner’s trial.         ECF No. 100-3, at ¶¶

17-18; ECF No. 105-2, at ¶¶ 17-18.




                                     9
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 10 of 29 PageID #: 1716



           The defendants additionally provide the affidavit of

Donald P. Morris, an Assistant Prosecuting Attorney who was not

directly involved in the Gardner trial but worked for the

Prosecuting Attorney in 1990.       ECF No. 100-4, at ¶ 3.       Morris’

affidavit largely echoes those of Whitmyer and Frail.            He

asserts that he complied with Brady and Giglio and that Forbes

advised him of his duties under those cases while requiring the

appropriate disclosures.      Id. at ¶¶ 6-10.      He states that he was

unaware of any policy of withholding Brady or Giglio evidence.

Id. at ¶ 11.    He also avers that he was not aware of any

complaints or concerns about Zain prior to or during Gardner’s

trial.   Id. at ¶¶ 12-13.


           Gardner offers the following in support of his

position opposing summary judgment.        First, he offers 1985

correspondence between Kenneth W. Blake, Officer in Charge of

the West Virginia State Police’s Criminal Identification Bureau,

and personnel from the Laboratory Division of the FBI Academy.

ECF No. 103-2.    Pursuant to “an internal investigation being

conducted within” the Criminal Identification Bureau, Blake

inquired about Zain’s performance in two FBI Academy serology

courses.   Id. at 2.    The FBI responded that Zain was an attendee

at a 1977 Basic Forensic Serology course, “scored well below the

class average on [two] examinations [administered during the




                                     10
    Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 11 of 29 PageID #: 1717



class,] and finished below the passing grade for the course.”

Id. at 3.      Additionally, the FBI confirmed that Zain had

attended a graduate-level 1978 Biochemical Methods in Bloodstain

Analysis course and performed “well below the class average.”

Id.


              Gardner also offers the December 17, 2019 testimony of

Ted Albert Smith, who was hired as a bench scientist in 1985

under Zain and who replaced Zain as head of the Serology

Division for the West Virginia State Police in 1989 “around

July.”      ECF No. 103-3, at 17:21-18:3. 1       Smith indicates that Zain

moved to Texas after he left the West Virginia State Police, and




1    Smith’s deposition was taken in a separate but related
civil case in the Circuit Court of Kanawha County, Gardner v.
West Virginia, No. 17-C-1267, which was filed on September 7,
2017, a day after the instant action commenced. ECF No. 18-1,
at 1-2; ECF No. 103-3. The defendants assert that this
testimony should be disregarded inasmuch as the plaintiff did
not disclose that the deposition had been taken in the state
court case when he served discovery responses in this action on
February 10, 2020. ECF No. 105, at 2-3. They also contend that
the defendants in the state court case are different from those
in the instant action and that counsel for the defendants in
this action were not present for the deposition.

     However, a cursory look at the plaintiff’s February 10,
2020 discovery responses reveals that Gardner did, in fact,
disclose the existence of the deposition. ECF No. 105-1, at 16.
Further, the attorneys representing the State of West Virginia
in Gardner v. West Virginia belong to the same law firm as those
representing the defendants in this action, Pullin, Fowler,
Flanagan, Brown & Poe, PLLC. The court declines to disregard
the evidence inasmuch as the defendants have failed to offer
compelling reasons or a specific legal basis for doing so.


                                        11
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 12 of 29 PageID #: 1718



it appears, based on Judge Holliday’s report, that Zain

continued to perform similar serological work after he arrived

in Texas.    See id. at 71:16-17; Zain I, 438 S.E.2d at 512.


             According to Smith, other individuals who remained

employed at the lab were asked to testify in Zain’s place during

trials.    Id. at 73:9-73:13.     Smith indicates that while other

serologists prepared for such testimony, “it became troublesome

for me and for the others that we couldn’t quite find all of the

data, or the way it was reported didn’t seem to be consistent

with the way that we were currently reporting.”           Id. at 73:21-

74-1.     Smith also states that the lab received “a lot of

criticism” from state prosecutors, including those from Kanawha

County, after Zain left the lab “[b]ecause they felt like the

quality of the opinions that they were getting from us [weren’t]

as good of quality as the opinion[s] that they used to get from

Fred.”    Id. at 74:6-74:9.    He affirms that lab personnel

informed prosecutors, including Forbes and Whitmyer, that Zain’s

reports would have to be rewritten if lab serologists were going

to testify to their subject matter.        Id. at 74:21-75:6.      At that

point in his testimony, Smith was asked, “What did the

prosecutor tell you when you said that’s what you needed to do?”

to which Smith responded, “Well, they let us do what we needed

to do.    And sometimes we both testified.       So we would testify to




                                     12
    Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 13 of 29 PageID #: 1719



what we were comfortable with, and he [Zain] would testify to

what he was comfortable with.”          Id. at 75:7-75:13.


              Gardner’s counsel probed the timeline of Smith’s

knowledge regarding Zain’s unreliability and poor credentials, 2

but Smith’s responses to counsel’s questions do not evidence

such knowledge prior to 1991.          After being asked whether he had

“knowledge at any time prior to 1990 as to any issue with Mr.

Zain's qualifications or training,” Smith states that he cannot

recall whether he had knowledge of such issues prior to 1990 but

that he had become aware of them by “sometime in 1991.”               Id. at

82:4-83:11.       More specifically, Smith states, “I was at the FBI

in ’91 and came back.         So that would have been sometime in 1991.

So by 1991 I was aware.”         Id. at 83:9-83:11.      Further, he

relates that he could not recall when he first instructed

serology lab personnel not to accept Zain’s work at face value

and reissue the reports Zain had written.             Id. at 72:23-73:5.

He does, however, indicate that he began, after a 1992 State

Police audit of Zain’s work, to view Zain as “pro-prosecution”

in the sense that Zain “went beyond scientific soundness in




2    Andrew P. Weiner and Robert P. Dunlap, II deposed Smith on
behalf of Gardner in the parallel state court case. ECF No.
103-3. They are also counsel of record in the instant action.


                                        13
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 14 of 29 PageID #: 1720



order to strengthen his interpretation of the results.”            Id. at

72:17-72:22, 84:10-85:20.


           The foregoing deposition of Smith took place a year

ago on December 17, 2019, nearly thirty years after the January

1990 trial of Gardner and twenty-six years after the Zain I

ruling of the West Virginia Supreme Court of Appeals in In re:

W. Va. State Police Crime Lab., 438 S.E.2d 501 (W. Va. 1993).

In his report dated November 4, 1993, which was adopted by the

Supreme Court and appended to Justice Miller’s opinion, Judge

Holliday related Smith’s earlier testimony as follows:


     Smith, who became employed in the serology department
     after the departure of Moreland and Midkiff, testified
     that prior to his 1992 audit of Zain's work, he was
     unaware of any complaints regarding misconduct on the
     part of Zain. He testified that Zain, as his
     supervisor, never requested him to report results with
     which he disagreed. He further testified that he was
     never asked to report that tests had been performed
     when they had not been performed. Smith did testify,
     however, that after Zain left the department, problems
     began to surface with Zain's work.

Id. at 512 (internal citations omitted).         The testimony

attributed by Judge Holliday to Smith, received in 1993, when

Smith’s recollection would have been expected to be fresh, is

consistent with his testimony twenty-six years later.




                                     14
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 15 of 29 PageID #: 1721



                 II.   Summary Judgment Legal Standard


           Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).      “Material” facts are those necessary to

establish the elements of a party’s cause of action.            Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).      A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.      Anderson, 477 U.S. at 248.


                    III.   Summary Judgment Analysis


           The remaining claims in this action arise under 42

U.S.C. § 1983.    Section 1983 generally provides that:


     Every person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State
     . . . subjects, or causes to be subjected, any citizen
     of the United States or other person within the
     jurisdiction thereof to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured in an
     action at law, suit in equity, or other proper
     proceeding for redress . . . .




                                     15
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 16 of 29 PageID #: 1722



42 U.S.C. § 1983.     “Under 42 U.S.C. § 1983, a plaintiff must

establish three elements to state a cause of action: (1) the

deprivation of a right secured by the Constitution or a federal

statute; (2) by a person; (3) acting under color of state law.”

Jenkins v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997)

(citing 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48

(1988)).


           Gardner alleges that he was deprived of due process

under Brady and Giglio.      In Brady, the Supreme Court of the

United States held that “suppression by the prosecution of

evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the

prosecution.”    373 U.S. at 87.     In United States v. Agurs, 427

U.S. 97 (1975), the Court found this principle to apply, inter

alia, to cases in which no request for exculpatory evidence is

made by a defendant.     Id. at 106-07; see also, e.g., Kyles v.

Whitley, 514 U.S. 419, 433 (1995).


           Giglio concerned two distinct, yet related, issues:

(1) the government’s failure to furnish material evidence

concerning the credibility of a witness, i.e. impeachment

evidence; and (2) the conviction of the defendant based upon

false testimony from that witness.        405 U.S. at 151-55.      The



                                     16
    Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 17 of 29 PageID #: 1723



Giglio Court found that “impeachment evidence, [] as well as

exculpatory evidence, falls within the Brady rule” for

disclosure.       United States v. Bagley, 473 U.S. 667, 676 (1985)

(citing Giglio, 405 U.S. at 154).            It also reiterated the rule

of Napue v. Illinois, 360 U.S. 264 (1959), that “[a] new trial

is required if ‘[] false testimony [offered by the government]

could . . . in any reasonable likelihood have affected the

judgment of the jury . . . .’”          Giglio, 405 U.S. at 154 (quoting

Napue, 360 U.S. at 271) (fourth and fifth alteration in

original).


              Gardner alleges that he was convicted based upon

Zain’s false testimony, resulting in a due process violation

under Giglio. 3      ECF No. 1, at ¶¶ 49-50, 100.        He also contends

that the Prosecuting Attorney failed to disclose impeachment

evidence concerning Zain’s qualifications and credibility, a

Brady-based due process argument. 4          Id. at ¶ 102.




3    The testimony alleged to be false concerns Zain’s
statements that he had insufficient information from the Galati
sample to conclude that Gardner could be excluded as a suspect.
ECF No. 1, at ¶¶ 49-50. Thus, Gardner challenges the testimony
Ballard found to be false.
4    This is also a Giglio argument insofar as Giglio is part of
Brady’s progeny concerning the disclosure of material
impeachment evidence.


                                        17
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 18 of 29 PageID #: 1724



           The defendants offer several arguments as to why the

remaining claims should be dismissed on summary judgment.             They

generally assert that Gardner lacks evidence to support § 1983

Monell claims based on a policy or custom of constitutional

violations by the Prosecuting Attorney and County Commission.

ECF No. 101, at 2-6, 8-9, 13-17; ECF No. 105, at 7-12.            This

reference, of course, is to Monell v. Dept. of Soc. Servs., 436

U.S. 658 (1978).     They also contend that no underlying Brady and

Giglio violations occurred during Gardner’s trial inasmuch, they

say, as Kanawha County prosecutors adhered to Brady and Giglio

and were unaware of any issues with Zain’s credibility or

qualifications.     ECF No. 101, at 7-10; ECF No. 105, at 6-7.

They additionally argue that even if Brady and Giglio were

violated, the violations were not material to Gardner’s

underlying conviction inasmuch as sufficient evidence apart from

Zain’s testimony existed to obtain a conviction, including

fingerprint evidence.      ECF No. 101, at 10-13.


           With regard to Monell, the defendants contend that

Gardner has no evidence of a policy or custom by the Prosecuting

Attorney or County Commission to violate Brady and Giglio.

Specifically, they state that the plaintiff cannot rebut the

affidavits of Forbes, Whitmyer, Frail, and Morris, which

demonstrate compliance by Kanawha County prosecutors with Brady




                                     18
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 19 of 29 PageID #: 1725



and Giglio generally and in Gardner’s trial.          ECF No. 105, at 7-

8.   Additionally, they argue that the County Commission played

no role in the formulation of prosecutorial policy and, pursuant

to Forbes’ affidavit, had no discretion over the “selection of,

retention of, evaluation of, or strategy pertaining to witnesses

in any criminal prosecution conducted by the Office of the

Kanawha County Prosecuting Attorney.”         ECF No. 101, at 17.


           Gardner cites the December 17, 2019 deposition

testimony of Ted Smith in response.        He claims that Smith’s

conversations with Kanawha County prosecutors regarding “the

[serology] lab’s inability to find the data to support Zain’s

conclusions and existing lab personnel’s unwillingness to

testify to Zain reports unless rewritten” demonstrates, at

least, “a triable fact issue on the nature and extent of Smith’s

discussions with KCPA prosecutors regarding Zain’s work product

before Plaintiff’s criminal trial” in 1990. ECF No. 104, at 11.

Gardner further offers the 1985 correspondence between the FBI

and Blake for the proposition that the “[d]efendants knew or

should have known of Zain’s lack of qualifications as early as

1985 pursuant to the State of West Virginia’s own internal

investigation . . . .”      Id. at 4.     With regard to the arguments

concerning the County Commission’s role in the use of Zain as a

witness or the nondisclosure of facts concerning Zain’s




                                     19
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 20 of 29 PageID #: 1726



credibility and qualifications, Gardner asserts that the court

has already rejected this argument and that the Prosecuting

Attorney’s failure to adhere to Brady and Giglio is attributable

to the County Commission inasmuch as the County Commission is

“the entity it represents.”       Id. at 15-16.


            The Supreme Court of the United States concluded in

Monell that municipal entities, such as the two remaining

defendants, are “included among those persons to whom § 1983

applies.”   Id. at 690.     However, the Court determined that “a

municipality cannot be held liable solely because it employs a

WRUWIHDVRUíRULQRWKHUZRUGVDPXQLFLSDOLW\FDQQRWEHKHOG

liable under § 1983 on a respondeat superior theory.”            Id. at

691.   Thus, under Monell, “civil rights plaintiffs suing a

municipal entity under 42 U.S.C. § 1983 must show that their

injury was caused by a municipal policy or custom.”           Los Angeles

Cnty. v. Humphries, 562 U.S. 29, 30 (2010); see also City of

Canton v. Harris, 489 U.S. 378, 385 (1989) (requiring “a direct

causal link between a municipal policy or custom and the alleged

constitutional deprivation”).


            “While municipal ‘policy’ is found most obviously in

municipal ordinances, regulations and the like which directly

command or authorize constitutional violations, . . . it may

also be found in formal or informal ad hoc ‘policy’ choices or



                                     20
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 21 of 29 PageID #: 1727



decisions of municipal officials authorized to make and

implement municipal policy.”       Spell v. McDaniel, 824 F.2d 1380,

1385-86 (4th Cir. 1987) (citing Pembaur v. City of Cincinnati,

475 U.S. 469 (1986) (single “policy” decision by county

prosecutor)) (internal citation omitted).          Such single choices

or decisions of policymakers may result in municipal liability,

but “only where . . . a deliberate choice to follow a course of

action is made from among various alternatives by the official

or officials responsible for establishing final policy with

respect to the subject matter in question.”          Pembaur, 475 U.S.

at 483-84 (citing Oklahoma City v. Tuttle, 471 U.S. 808, 823

(1985) (plurality opinion)).


            The deliberate conduct required of a municipal policy

must be the “moving force” behind a plaintiff’s alleged

injuries.   Riddick v. School Bd. Of City of Portsmouth, 238 F.3d

518, 524 (4th Cir. 2000) (citing Bd. of the Cnty. Comm'rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 404 (1997)).           Thus, “to

impose section 1983 liability on a municipality” under a policy

theory of liability, “a claimant must . . . show that ‘a

municipal decision reflects deliberate indifference to the risk

that a violation of a particular constitutional or statutory

right will follow the decision.’”         Id. (quoting Bryan Cnty., 520

U.S. at 404); see also Carter v. Morris, 164 F.3d 215, 218 (4th




                                     21
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 22 of 29 PageID #: 1728



Cir. 1999); Moody v. City of Newport News, 93 F. Supp. 3d 516,

534 (E.D. Va. 2015).     “‘[D]eliberate indifference’ is a

stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his

action.’”   Bryan Cnty, 520 U.S. at 404.


            On the other hand, “custom” or “custom or usage”

liability can arise when public employees “fall into patterns of

unconstitutional conduct” without direct authorization by

municipal policymakers.      Spell, 824 F.2d at 1390.       “This may

result from a variety of factors not sufficiently traceable in

origin to any fault of municipal policymakers to warrant

treating the conduct as a reflection of ‘municipal policy’ in

the Monell sense.”     Id. (emphasis in original).        However,

“[m]unicipal fault for allowing such a developed ‘custom or

usage’ to continue requires (1) actual or constructive knowledge

of its existence by responsible policymakers, and (2) their

failure, as a matter of specific intent or deliberate

indifference, thereafter to correct or stop the practices.”             Id.

at 1391.    “Actual knowledge may be evidenced by recorded reports

to or discussions by a municipal governing body.           Constructive

knowledge may be evidenced by the fact that the practices have

been so widespread or flagrant that in the proper exercise of

its official responsibilities the governing body should have




                                     22
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 23 of 29 PageID #: 1729



known of them.”     Id. at 1387.    “Both knowledge and indifference

can be inferred from the ‘extent’ of employees’ misconduct.”

Owens v. Baltimore City State’s Att’ys Office, 767 F.3d 379,

402-03 (4th Cir. 2014) (quoting Spell, 824 F.2d at 1391).             That

said, “[p]revailing under such a theory is no easy task.”             Id.

at 402.


            As to policy, the court agrees with the defendants

that Gardner has failed to offer evidence sufficient to present

a triable issue of fact regarding Monell liability based on a

policy of sanctioning Brady and Giglio violations.           For one, the

affidavits of Forbes, Whitmyer, Frail, and Morris establish that

the Prosecuting Attorney maintained a policy of disclosing

impeachment evidence at the time of trial.          Moreover, the

evidence indicates that Forbes was unaware of the problems now

associated with the use of Zain as a witness at the time of

Gardner’s trial.     Forbes has stated in his affidavit that he was

not aware of problems with Zain’s qualifications, credentials,

or credibility prior to or during Gardner’s trial.           Indeed,

Forbes’ integral role in bringing Zain’s injustices to light in

1992 and 1993 tends to support this statement.


            The evidence offered by Gardner does not refute this

point.    As the defendants point out, ECF No. 105, at 3-5, Smith

could not provide a time frame that pinpoints the dates of



                                     23
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 24 of 29 PageID #: 1730



conversations between the serology lab and Kanawha County

prosecutors regarding the quality of Zain’s work and the need to

rewrite his opinions.      But Smith did state that he did not

personally begin to believe that Zain was “pro-prosecution” and

“went beyond scientific soundness in order to strengthen his

interpretation of the results” until after a 1992 audit of

Zain’s work.    ECF No. 103-3, at 72:17-72:22, 84:10-85:20.           The

fact that the pro-prosecution belief did not arise until after

the 1992 audit suggests that the relevant conversations with

Kanawha County prosecutors, including Forbes, occurred in 1992,

but, at the very least, this testimony does not suggest that any

of these conversations occurred prior to or during Gardner’s

trial.


           Further, the evidence offered by Gardner does not

indicate that Forbes was aware of Zain’s poor qualifications or

training during the relevant period.         Smith himself stated that

he could not determine whether he had knowledge of poor

qualifications or training by 1990 but that he had learned of

these issues by “sometime in 1991.”        Further, Gardner has

offered nothing to suggest that the Prosecuting Attorney knew of

Blake’s 1985 correspondence respecting Zain’s low serology

course performance with the FBI.




                                     24
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 25 of 29 PageID #: 1731



             In sum, there is no evidence that Forbes or his

Assistant Prosecuting Attorneys were aware of any qualification

or veracity problems surrounding the use of Zain as a witness at

the time of Gardner’s trial.       Rather, the defendants have

offered affidavits to the contrary.        Thus, it cannot be said

that any conscious decision by the Prosecuting Attorney to use

Zain as a witness, generally or in Gardner’s case, constituted

“deliberate indifference to the risk that a violation of a

particular constitutional or statutory right will follow the

decision.”    Riddick, 238 F.3d at 524 (quoting Bryan Cnty., 520

U.S. at 404).    Gardner accordingly cannot succeed on a policy

theory of liability against the Prosecuting Attorney.


             Gardner’s custom-based theory of Monell liability

similarly fails.     As noted, an actionable custom requires a

policymaker’s actual or constructive knowledge of patterns of

unconstitutional conduct by subordinates and failure, through

specific intent or deliberate indifference, to stop the

unconstitutional practices.       The potentially relevant pattern of

conduct in this case would be Assistant Prosecuting Attorneys’

repeated use of Zain’s testimony, though aware that it may be

false.   It would also include their repeated knowing of the

failure to disclose impeachment evidence relating to the

serologist’s qualifications and credibility.          But just as there




                                     25
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 26 of 29 PageID #: 1732



is no evidence demonstrating the Prosecuting Attorney’s

awareness of problems associated with the use of Zain’s

testimony, there is no evidence of the Prosecuting Attorney’s

actual or constructive knowledge that Assistant Prosecuting

Attorneys violated the constitutional rights of defendants by

obtaining convictions based upon false testimony by Zain or

failing to make the relevant Brady/Giglio disclosures.            Further,

Gardner has offered no evidence that the Prosecuting Attorney

specifically intended to allow such violations to happen or was

deliberately indifferent to them.


           Therefore, the court concludes that the defendants

correctly argue that Gardner has failed to offer evidence of a

Monell policy or custom such that a reasonable fact-finder could

assess municipal liability and return a verdict for Gardner.

Summary judgment will accordingly be entered in favor of the

Prosecuting Attorney.


           Insofar as the claims asserted against the County

Commission hinge on the conduct of the Prosecuting Attorney,

summary judgment will also be entered in favor of the County

Commission.    To the extent that they do not, however, the court

agrees with the defendants that there is no evidence in the

record that supports any Monell claim against the County

Commission.    Forbes’ affidavit states that “the County



                                     26
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 27 of 29 PageID #: 1733



Commission was not involved, directly or indirectly in any

activity of criminal prosecution . . . conducted by the Office

of the Kanawha County Prosecuting Attorney.”          ECF No. 100-1, at

5.    The affidavit continues: “the Kanawha County Commission was

not involved in any case handling decisions such as the

production of evidence, motion practice, or the evaluation of

evidence in any criminal prosecution conducted by the Office of

the Kanawha County Prosecuting Attorney.”          Id.   Forbes

additionally avers that the County Commission “was not involved

in the selection of, retention of, evaluation of, or strategy

pertaining to witnesses in any criminal prosecution . . . .”

Id.   Forbes states that during his tenure as the county’s

prosecuting attorney, the County Commission’s only involvement

in the affairs of his office concerned funding and other

budgetary matters.     Id.


            Gardner offers no evidence to controvert any of these

points.   Accordingly, the court finds no evidence of a policy or

custom of Brady and Giglio violations attributable to the County

Commission, and summary judgment in favor of this defendant is

appropriate irrespective of the court’s findings regarding the

Prosecuting Attorney.




                                     27
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 28 of 29 PageID #: 1734



           Finally, the court notes that Gardner has undertaken

to establish that any non-disclosure of impeachment evidence and

any use of false testimony would have been material to his

conviction and constituted due process violations.           ECF No. 104,

at 9-14.   But such issues are distinct from the assessment of

civil municipal liability and involve significantly different

standards from those relevant to a Monell analysis.           See, e.g.,

Kyles, 514 U.S. at 434-38; Giglio, 405 U.S. at 153-54; United

States v. Kelly, 35 F.3d 929, 933 (4th Cir. 1994); Ballard, 172

F. Supp. 3d at 935-36.      And inasmuch as it is clear that the

plaintiff has not offered evidence necessary for his claims to

survive summary judgment under Monell and that there is no

genuine issue as to any material fact, the court does not reach

these issues.


                             IV.   Conclusion


           Accordingly, it is ORDERED that the defendants’ motion

for summary judgment be (ECF No. 100), and it hereby is,

GRANTED.   All remaining claims asserted against defendants

Kanawha County Commission and Kanawha County Prosecuting

Attorney are dismissed.




                                     28
 Case 2:17-cv-03934 Document 142 Filed 12/10/20 Page 29 of 29 PageID #: 1735



           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER:   December 10, 2020




                                     29
